Title: To Alexander Hamilton from William North, 12 March 1800
From: North, William
To: Hamilton, Alexander


          
            Sir,
            Adj Gens Office Mar 12 1800
          
          I have the honor to present a Gen Abstract of Monthly recruiting returns for the month of february—by a letter from Lt Col Comdr Rice, I am informed that until an Inspector should be appointed he has designated Capt Dunham, who, he says  “is an active Officer, & genteel well Educated man” to Inspect the troops under his Command.
          With the Greatest respect I am, Sir, Your Obt Ser
          
            W. North
            Adj Gen
          
          Hon Maj Gen Hamilton
        